Name: COMMISSION REGULATION (EC) No 1671/96 of 22 August 1996 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1996 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic
 Type: Regulation
 Subject Matter: European construction;  Europe;  processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 No L 214/8 HeNI Official Journal of the European Communities 23 . 8 . 96 COMMISSION REGULATION (EC) No 1671/96 of 22 August 1996 determining the quantities of certain categories of milk and milk products available for the fourth quarter of 1996 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic Regulation (EEC) No 584/92 were for quantities excee ­ ding those available; whereas, therefore the quantity of each product available for the period 1 October to 31 December 1996 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic ('), as last amended by Regulation (EC) No 1478/96 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EC) No 1389/96 (3) determining the extent to which applications lodged in July 1996 for import licences for the above ­ mentioned products can be accepted, applications for import licences for certain of the products referred to in HAS ADOPTED THIS REGULATION: Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 for the period 1 October to 31 December 1996 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 26 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1996. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 34. (l) OJ No L 188 , 27 . 7. 1996, p. 9 . 0 OJ No L 179, 18 . 7. 1996, p . 30 . A N N E X To ta l qu an tit y av ai la bl e fo r th e pe rio d 1 O ct ob er to 31 D ec em be r 19 96 23 . 8 . 96 (to nn es ) F.N Co un try P ol an d Cz ec h Re pu bl ic Sl ov ak Re pu bl ic H un ga ry C N co de 04 02 10 19 04 05 10 11 04 06 0 4 0 2 10 19 04 05 10 11 ex 04 06 40 -N iv a 04 02 10 19 04 05 10 11 ex 04 06 40 -N iv a ex 04 06 90 86 an d pr od uc t 04 02 21 19 04 05 10 19 ch ee se 04 02 21 19 04 05 10 19 ex 04 06 90 ­ 04 02 21 19 04 05 10 19 ex 04 06 90 ­ ex 04 06 90 87 04 02 21 99 b u tt er 04 02 21 91 b u tt er M or av sk y bl oc k (') 04 02 21 91 b u tt er M or av sk y bl oc k (') ex 04 06 90 88 \ \ \ \ \ l \ Ba la to n (2) Q ua nt ity av ai la bl e 1 06 8, 05 0 35 0,  70 0,  58 1, 56 0 22 7, 50 0 18 5, 28 1 29 0,  12 2, 50 0 17 5,  75 4, 21 0 (') Pr im ato r, Ot av a, Ja vo r, Uz en y bl oc k, Ka sh ka va l, Ak aw i, Ist am bu l, Ja de l He rm eli n, Os tep ek ,K ol ib a, In ov ec . (2) Cr ea m- wh ite ,H ajd u, M arv an y, Ov ari ,P an no nia ,T rap pis ta, Ba ko ny ,B ac sk ai, Ba n, De lic ac y ch ee se 'M os on ', De lic ac y ch ee se 'Pe lso ', Go ya ,H am -sh ap ed ,K ara va n, La jta ,P are ny ica ,S ed ,T iha ny . Official Journal of the European Communities No L 214/9